DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 7/1/2022.
Claims 1-3, 5-21 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. Applicant has argued that Brightworks does not teach quantifying an amount of time that the aircraft is grounded on an aircraft carrier, grounded on a non-aircraft carrier, or tracking amount of time the aircraft has flown over salt water. Examiner respectfully disagrees. Brightworks renders these limitations obvious. It is an advertisement aimed at soliciting aircraft owners to buy their product in order to reduce the well known effects of salt water corrosion on aircraft. An aircraft owner or user, and one skilled in the art, is well aware that salt water environments accelerate degradation of aircraft and is better to be avoided if possible. Brightworks does not teach away from the claimed limitations as it merely renders obvious that aircraft users are cognizant of the fact that saltwater will cause accelerated corrosion of their aircraft. Even when using the polish to reduce wear on the aircraft, preventative maintenance must still be done on the aircraft as the polish does not outright prevent the aircraft from degrading in anyway. Brightworks merely teaches that it is well known in the art that salt water will cause accelerated corrosion of aircraft which brings to attention that maintenance must be increased for safe aircraft usage when stored or used in a saltwater environment. This teaching when combined with the other prior art, especially Hawley, which teaches planned aircraft maintenance scheduling, renders the instant limitations obvious. As disclosed in Hawley, aircraft maintenance is based largely on a maintenance schedule which shows aircraft maintenance is based heavily on time and usage of the aircraft between maintenance to guide how and when the aircraft should be next maintained:
“the data analysis process 200 receives or otherwise obtains historical contextual operational data associated with the prior lifecycles of different instances of a component of interest (task 204). Similar to the performance measurement data, the operating records 105 in the lifecycle database 104 may maintain meteorological data and/or other data characterizing the operating environment or context during the prior lifecycles of the respective components, which may be retrieved or otherwise obtained by the computing system 102 and/or the processing system 110 when obtaining the historical measurement data. In this regard, the historical contextual operational data may be captured or obtained by one or more components onboard an aircraft 120 or from other sources concurrently or contemporaneously to the measurement data indicative of the component performance The data analysis process 200 also receives or otherwise obtains historical maintenance data associated with the prior lifecycles of different instances of a component of interest (task 206). In this regard, for each APU, the maintenance database 106 may maintain a corresponding maintenance record 107 that indicates the maintenance actions that were performed or required during and/or at the end of the respective lifecycle of the respective APU. In some embodiments, the maintenance record 107 for a given APU may be utilized to subdivide the operating record 105 for that APU into different lifecycles. For example, in exemplary embodiments, an APU lifecycle is realized as the period of time between maintenance visits (or the period of time between initial deployment and an initial maintenance visit), with the maintenance data being utilized to subdivide the performance measurement data and contextual data captured throughout the lifetime of that APU into discrete lifecycles.”
As shown in the disclosure of Hawley above, the system tracks the environment of the aircraft to sway how and when the aircraft is maintained, Brightworks renders obvious that the time the aircraft is stored on or off of a carrier or environment or is used over salt water would have been obvious to one skilled in the art to have tracked before the effective filing date as it is well known in the art that using an aircraft near salt water will increase degradation of the craft and will therefore require additional maintenance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computing system” in claim 14 and its dependents, claims 15-19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon review of the specification, the “computing system” has been interpreted to include “The computing system 200 may represent an implementation of the computing system 104 shown in Figure 1 and may perform various acts and/or functions, such as those described in this disclosure. The computing system 200 may include components, such as a processor 202, a data storage unit 204, a communication interface 206, a user interface 208, a self-organizing map module 210, a polar coordinates module 212, and a classification model 214. The components can be connected to each other (or to another device, system, or other entity) via a connection mechanism 216, and can include more or less components in other example implementations.   In other embodiments, the computing system 200 may be implemented across multiple computing devices operating within a network.” [43]; “The position of the computing system 200 may vary within examples. In some instances, the computing system 200 may operate in a standalone configuration. In the standalone configuration, the computing system 200 may be located physically separate from aircraft or other types of vehicles being analyzed for corrosion. In other examples, the computing system 200 may be positioned on an aircraft or another type of vehicle.” [45] 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7, 11-14, 17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (Multivariate data classification using PolSOM) in view of Vatchkov (U.S. Pub No. 20070244841) and in further view of Hawley  (U.S. Pub No. 20200391884) and Brightworks (What Causes Planes to Corrode?)

Regarding Claim 1
	Xu teaches
A method comprising:
generating, by a computing system, a self-organizing map for each parameter from a plurality of parameters, (“Self-organizing map (SOM) [1], [3] is an unsupervised learning neural network with the ability to map high-dimensional data into a low-dimensional space for visualization. The 2-D map consists of a number of neurons, each of which has a weight vector with the same dimension as that of the input data. Each input datum is assigned to a neuron with the closest feature. Based on the neighborhood connection, SOM can display the topology of input data.” (2.1) The method creates a self-organizing map for the parameters input

and wherein the self-organizing map for a particular parameter from the plurality of parameters organizes [[time-series]] data associated with the particular parameter into a two-dimensional representation; (“Self-organizing map (SOM) [1], [3] is an unsupervised learning neural network with the ability to map high-dimensional data into a low-dimensional space for visualization. The 2-D map consists of a number of neurons, each of which has a weight vector with the same dimension as that of the input data. Each input datum is assigned to a neuron with the closest feature. Based on the neighborhood connection, SOM can display the topology of input data.” (2.1)

for each self-organizing map, identifying a set of polar coordinates that represents a location of a particular node, in a grid of nodes within the self-organizing map, that is located closest to the time-series data organized in the two-dimensional representation; and  (“Polar Self-Organizing Map polSOM is a new visualization method which is constructed on a 2-D polar map with two variables, radius and angle, representing the data weight and feature, respectively. After the training process, each input datum is projected on the polar map by its own radius and angle. As a result, the data topology and the inter-point distance are preserved. Moreover, the differences among clusters are presented in terms of weight and feature. In polSOM, the map is divided into a number of circular sectors by angular coordinates and tori by radial coordinates. Every circular sector and torus represent a data attribute and weight, respectively. PolSOM sets benchmark neurons, which are denoted as the vectors with the same dimensionality as that of data, located on the boundary intersections of circular sectors and tori. In the weight vector of a neuron, the attribute represented by the neuron's located circular sector is larger than other attributes. The neuron's weight is proportional to the weight represented by the neuron's located torus.” (3) System is transposing a Cartesian grid to a polar grid which keeps the original reference to which point was the closest to the time-series data organized

providing sets of polar coordinates identified from each self-organizing map,… as inputs into a classification model to train the classification model to determine one or more trends between the plurality of parameters, wherein the classification model is configured to subsequently use the one or more trends collectively

    PNG
    media_image1.png
    604
    524
    media_image1.png
    Greyscale

Where figure A shows that the data is being classified into different groups in polar coordinates which correlates different trends of the model data


Xu does not explicitly teach that the parameters correspond to corrosion of a vehicle over a time series, however Vatchkov does explicitly teach:


generating, by a computing system, a self-organizing map for each parameter from a plurality of parameters, wherein the plurality of parameters correspond to a plurality of [[aircraft]] Vehicles,  (“In the step of creating SOMs (step S120), the Self-Organizing Map creating means 2 uses detection data {d(k); .DELTA.d(k)} including parameter values d(k) of the detection data sets detected in the step of detecting data used for creating SOMs and the time-difference values .DELTA.d(k) calculated in the step of calculating as learning data in order to create SOMs serving as separation models corresponding one to each of the working modes. FIG. 4 shows parameter values of the sensors 1a-1d when the hydraulic excavator repetitiously performs an operation series of the working modes 1 through 4, and the horizontal axis represents a common time scale. As can be understood from FIG. 4, obtaining the same parameter values (waveforms) in the same working mode is ideal but actual parameter values may be different even in the same working modes. Therefore, training a SOM using a large amount of reliable learning data in this off-line process can create SOMs, each characterizing one of the working modes more clearly.” [98-99]; “The Self-Organizing Map creating means 2 creates Self-Organizing Maps (hereinafter also called SOMs) serving as separation models corresponding one to each operation mode of the hydraulic excavator by using detection data based on a multiple of combinations of parameter values detected by the engine speed sensor 1a, the fuel consumption amount sensor 1b, the left hydraulic pump pressure sensor 1c and the right hydraulic pump pressure sensor 1d as learning data (training data).” [71])

and wherein the self-organizing map for a particular parameter from the plurality of parameters organizes time-series data associated with the particular parameter into a two-dimensional representation; (“The Self-Organizing Map creating means 2 creates Self-Organizing Maps (hereinafter also called SOMs) serving as separation models corresponding one to each operation mode of the hydraulic excavator by using detection data based on a multiple of combinations of parameter values detected by the engine speed sensor 1a, the fuel consumption amount sensor 1b, the left hydraulic pump pressure sensor 1c and the right hydraulic pump pressure sensor 1d as learning data (training data).” [71]; “Data which is detected by four sensors 1a-1d and which is input to the SOM creating means 2 includes four (n) parameter values d(k) that indicate a momentary state of the hydraulic excavator and four (n) values .DELTA.d(k) (including values, such as variation ratios, corresponding to time-differential values) that are time-differences of the four parameter values and that indicate a variation in the momentary state of the hydraulic excavator.” [80]

providing sets of [[polar]] coordinates identified from each self-organizing map, along with respective indications of corrosion levels corresponding to the plurality of [[aircraft]] Vehicles, as inputs into a classification model to train the classification model to determine one or more trends between the plurality of parameters, wherein the classification model is configured to subsequently use the one or more trends collectively to estimate a corrosion level.  (“For diagnosing a machine, whether or not the current working operation conforms with one of the operation modes previously classified is judged and, if the current working operation does not conform with any operation mode, the machine is judged to be in an unknown operation mode other than the above operation modes or to have something wrong, so it should be possible to fine any abnormality in the machine more rapidly. For this reason, if all the possible operation modes of a machine of a diagnosis object are precisely recognized in advance, an operation mode corresponding to the current working operation can be judged in real time based on multi-dimensional parameter values.” [11] System is finding abnormality data to decide if system requires maintenance from faulty components 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu to include the teachings of as taught by Vatchkov to give a practical application for the self-organizing map which is used to predict and classify vehicles which require maintenance through machine learning. The system improves cost efficiency by only requiring maintenance work to be done on problem vehicles, reducing unneeded maintenance costs “interposes a management system between mobile machines and business entities. In particular, if an object is a mobile machine such as a construction machine, a truck, a bus or a vessel, the configuration of the diagnosis apparatus according to the present invention can fulfill the demands for higher maintenance and higher efficiency for maintenance for reasons of inefficiency due to geometric distribution. It is possible to more precisely judge each parameter of an object which is capable of operating in a number of operation modes such as a machine, and therefore the present invention is highly useful.” [155-156]

	
Xu and Vatchkov do not explicitly teach that the parameters correspond to corrosion of an aircraft, however Hawley does explicitly teach

Generating… a plurality of parameters, wherein the plurality of parameters correspond to a plurality of aircraft ((“a system 100 for determining maintenance recommendations or actions for a component of a vehicle, such as an aircraft 120, includes, without limitation, a computing system 102 communicatively coupled to the vehicle, a lifecycle database 104, a maintenance database 106, and a maintenance management system 108.” [16]  “By virtue of the subject matter described herein, an expected lifecycle for a vehicle component may be more accurately determined based on similarities between how the vehicle component has actually been used or operated and the lifecycles for previous instances of vehicle components. By identifying and recognizing the vehicle component as exhibiting a degradation pattern similar to previous instances of the vehicle component, improved maintenance recommendations may be provided for the current vehicle component substantially in real-time.” [45] Improving model to better predict corrosion levels

respective indications of corrosion levels corresponding to the plurality of aircraft, as inputs into a classification model to train the classification model to determine one or more trends between the plurality of parameters, wherein the classification model is configured to subsequently use the one or more trends collectively to estimate a corrosion level for a particular aircraft. (“By virtue of the subject matter described herein, an expected lifecycle for a vehicle component may be more accurately determined based on similarities between how the vehicle component has actually been used or operated and the lifecycles for previous instances of vehicle components. By identifying and recognizing the vehicle component as exhibiting a degradation pattern similar to previous instances of the vehicle component, improved maintenance recommendations may be provided for the current vehicle component substantially in real-time.” [45] Improving model to better predict corrosion levels by classifying similar degradation patterns)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu and Vatchkov to include the teachings of as taught by Hawley to reduce the cost of aircraft maintenance “Due to cost and time requirements, it is desirable to minimize and selectively perform maintenance at intervals where the likely benefits outweigh the costs. At the same time, it is desirable to minimize the risks of performing maintenance too infrequently, particularly for mission critical applications. Therefore, a preventative maintenance approach is often adopted to regularly inspect components. However, scheduled preventive maintenance actions can undesirably increase costs, both in terms of labor and parts, while also undesirably preventing the use of the component being maintained.” [2]

Xu, Vatchkov, and Hawley do not explicitly teach wherein, the plurality of parameters includes:
a first parameter representing a first quantity of time that an aircraft was grounded on an aircraft carrier, a second parameter representing a second quantity of time that the aircraft was grounded in a non-carrier environment, and a third parameter representing a third quantity of time that the aircraft has flown over salt water, however, Brightworks renders obvious

wherein, the plurality of parameters includes:
a first parameter representing a first quantity of time that an aircraft was grounded on an aircraft carrier, a second parameter representing a second quantity of time that the aircraft was grounded in a non-carrier environment, and ((“The more an aircraft is exposed to seawater or salt air, the higher the risk of corrosion on the surface and throughout the different parts of the aircraft. In fact, many people are hesitant to purchase an aircraft that has been used in areas along the Gulf Coast or in the Pacific Coast region because of these planes have been exposed to such damaging elements. Moisture in the air is perhaps one of the greatest risk factors for corrosion, so if at all possible, store and operate your aircraft in a dry climate as much as you can.”; “One of the most common factors to cause corrosion on an aircraft is foreign material such as dust, oil, grease, water, battery acids, cleaning solutions and flux residue. All of these factors can cause corrosion if left on the surface of your aircraft for a long period of time.” The corrosion rate of aircraft components, as is well known in the art, will change drastically when kept on a carrier environment (constantly around salt-water) compared to a land environment, )

a third parameter representing a third quantity of time that the aircraft has flown over salt water, (“The more an aircraft is exposed to seawater or salt air, the higher the risk of corrosion on the surface and throughout the different parts of the aircraft. In fact, many people are hesitant to purchase an aircraft that has been used in areas along the Gulf Coast or in the Pacific Coast region because of these planes have been exposed to such damaging elements. Moisture in the air is perhaps one of the greatest risk factors for corrosion, so if at all possible, store and operate your aircraft in a dry climate as much as you can.”; “One of the most common factors to cause corrosion on an aircraft is foreign material such as dust, oil, grease, water, battery acids, cleaning solutions and flux residue. All of these factors can cause corrosion if left on the surface of your aircraft for a long period of time.” The corrosion rate of aircraft components, as is well known in the art, will change drastically when over salt water. It would have been obvious to have a parameter account for time flown over salt water. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu, Vatchkov and Hawley to include the teachings of as taught by Brightworks as it is well known in the art that aircraft degradation is affected by moisture and salt. An aircraft on an aircraft carrier has a high likelihood of being around moisture and salt from the ocean which would have a negative effect on the lifespan of the aircraft components. Due to the degradation over time, it would have been obvious to have one of the tracked parameters to have been the hours at either a carrier or non-carrier ground location to understand the rate of corrosion of the aircraft.




Regarding claim 2
The combinations of Xu, Vatchkov, Hawley, and Brightworks, as shown in the rejection above, disclosed the limitations of claim 1
Hawley further teaches:

further comprising:
obtaining a set of parameters corresponding to an aircraft; and
estimating a particular corrosion level of the aircraft based on an analysis of the set of parameters by the classification model. (“For example, the measurement data and/or contextual operational data associated with the vehicle component may be input or otherwise provided to a predictive maintenance model for the assigned qualitative degradation group to obtain maintenance recommendations or other metrics or indicia of maintenance actions.” [13] System is obtaining parameters associated with a n aircraft and using it to estimate a particular corrosion level based on analysis of those parameters)

Regarding claim 3
The combinations of Xu, Vatchkov, Hawley, and Brightworks, as shown in the rejection above, disclosed the limitations of claim 2
Hawley further teaches:

wherein said estimating the particular corrosion level of the aircraft comprises:
estimating whether the corrosion level of the particular aircraft exceeds a threshold corrosion level. (“the degradation metric value may be realized as a likely or probable number of future operating cycles (or time interval or duration of future operation) required before progressing beyond some maintenance or replacement threshold. Thus, maintenance actions may be proactively scheduled at a convenient time and in a manner that is likely to extend operating time (e.g., “time on wing”) and/or reduce downtime, unnecessary repairs (e.g., when no fault exists) or other costs.” [15] System has a maintenance/ replacement threshold used which the system will state the component should be fixed before or once the threshold is met)

Regarding Claim 5
As shown in the rejection above, Xu, Vatchkov, Hawley, and Brightworks disclosed the limitations of claim 1
	Xu further teaches

wherein said generating the self-organizing map for each parameter comprises:
generating the self-organizing map (“Polar Self-Organizing Map polSOM is a new visualization method which is constructed on a 2-D polar map with two variables, radius and angle, representing the data weight and feature, respectively. After the training process, each input datum is projected on the polar map by its own radius and angle. As a result, the data topology and the inter-point distance are preserved. Moreover, the differences among clusters are presented in terms of weight and feature.” (3))

Hawley teaches

for a flight path parameter, wherein the flight path parameter indicates respective locations that an aircraft has navigated “In exemplary embodiments, the navigation system 132 provides real-time navigational data and/or information regarding operation of the aircraft 120 to the processing system 126 and/or display system 128 to support rendering the display(s) on the display device 122. The navigation system 132 may be realized as a global positioning system (GPS),” [24]; the computing system 102 includes one or more physical interfaces, such as ports, card readers, disk readers, and/or the like that are communicatively coupled to the processing system 110 that allow the processing system 110 to access, retrieve, or otherwise obtain the flight data captured by an aircraft 120 via a corresponding physical medium (e.g., a memory card, a flash drive, a Universal Serial Bus (USB) cable, or the like). That said, in other embodiments, the computing system 102 may include a network interface or other communications interface or system communicatively coupled to the processing system 110 that allows the processing system 110 to access, retrieve, or otherwise obtain measurement data and other flight data captured by an aircraft 120” [18] Well known aircraft track their locations and flight routes




Regarding claim 6
The combinations of Xu, Vatchkov, Hawley, and Brightworks, as shown in the rejection above, disclosed the limitations of claim 1
Vatchkov further teaches:

wherein said generating the self-organizing map for each parameter comprises:
generating the self-organizing map for a corrosion maintenance parameter, (“An ordinary Self-Organizing Map is a visualized recognition model in which multi-dimensional data is expressed in a two-dimensional surface. However, a Self-Organizing Map can be used as one method for classifying multi-dimensional data into the classes previously given without visualizing the data in a two-dimensional surface.” [73]; “Data which is detected by four sensors 1a-1d and which is input to the SOM creating means 2 includes four (n) parameter values d(k) that indicate a momentary state of the hydraulic excavator and four (n) values” [80] System is creating self-organizing map for maintenance of the vehicle


Hawley further teaches

wherein the corrosion maintenance parameter provides information specifying a quantity of corrosion maintenance performed on an aircraft and respective parts of the aircraft where corrosion maintenance was performed. (“the maintenance database 106 may include a corresponding maintenance record 107 that includes maintenance data that characterizes the maintenance actions that have been performed on the respective APU. For example, a maintenance record 107 may include data or information that indicates the symptom(s) that were experienced during operation of the component prior to a particular maintenance action, the type, location, severity, or other characterizations of any wear or damage to the component that was identified, what elements or subcomponents required repair or replacement, the removal date or other temporal characteristics associated with a particular maintenance action, the costs associated with a particular maintenance action, and/or the like. The maintenance record 107 may include maintenance data pertaining to maintenance actions performed while the APU is installed or otherwise on wing (e.g., oil quality checks and refresh rates, and the like) in addition to data pertaining to maintenance actions performed off wing.” [20]


Regarding claim 7
The combinations of Xu, Vatchkov, Hawley, and Brightworks, as shown in the rejection above, disclosed the limitations of claim 1
Vatchkov further teaches:

wherein said generating the self-organizing map for each parameter comprises:
generating the self-organizing map for a repair parameter, (“the judging means 4 selects a deviation parameter vector corresponding to the working mode proportion vector selected in the above manner from the deviation parameter vector model map (FIG. 11) obtained in step W2 shown in FIG. 2. Specifically, the judging means 4 judges which parameter (engine speed, fuel consumption amount, left hydraulic pump pressure, or right hydraulic pump pressure) varies, and to what extent during operation throughout the day from a deviation ratio a of the working mode proportion vector obtained in the above manner to estimate the sign of deterioration and abnormality. The monitor 6 displays the result of estimate to notify the sign of deterioration and abnormality.” [150] System is using self-organizing map to decide when a vehicle needs repair

Hawley further teaches

wherein the repair parameter indicates a repair history for an aircraft. (“the maintenance database 106 may include a corresponding maintenance record 107 that includes maintenance data that characterizes the maintenance actions that have been performed on the respective APU. For example, a maintenance record 107 may include data or information that indicates the symptom(s) that were experienced during operation of the component prior to a particular maintenance action, the type, location, severity, or other characterizations of any wear or damage to the component that was identified, what elements or subcomponents required repair or replacement, the removal date or other temporal characteristics associated with a particular maintenance action, the costs associated with a particular maintenance action, and/or the like. The maintenance record 107 may include maintenance data pertaining to maintenance actions performed while the APU is installed or otherwise on wing (e.g., oil quality checks and refresh rates, and the like) in addition to data pertaining to maintenance actions performed off wing.” [20]


Regarding claim 11
The combinations of Xu, Vatchkov, Hawley, and Brightworks, as shown in the rejection above, disclosed the limitations of claim 1
Xu further teaches:

wherein said identifying the set of polar coordinates comprises:
mapping the grid of nodes from Cartesian coordinates to polar coordinates; and (“Self-organizing map (SOM) [1], [3] is an unsupervised learning neural network with the ability to map high-dimensional data into a low-dimensional space for visualization. The 2-D map consists of a number of neurons, each of which has a weight vector with the same dimension as that of the input data. Each input datum is assigned to a neuron with the closest feature. Based on the neighborhood connection, SOM can display the topology of input data.” (2.1) The self-organized map is viewable by the system creating a Cartesian coordinate system; “each input datum is projected on the polar map by its own radius and angle.” (3) System is transforming Cartesian coordinates into polar coordinates

identifying the set of polar coordinates that represents the location of the particular node within the self-organizing map based on mapping the grid of nodes from Cartesian coordinates to polar coordinates. (“polSOM [6] is a new visualization method which is constructed on a 2-D polar map with two variables, radius and angle, representing the data weight and feature, respectively. After the training process, each input datum is projected on the polar map by its own radius and angle. As a result, the data topology and the inter-point distance are preserved. Moreover, the differences among clusters are presented in terms of weight and feature.” (3)


Regarding claim 12
The combinations of Xu, Vatchkov, Hawley, and Brightworks, as shown in the rejection above, disclosed the limitations of claim 1
Xu further teaches:

wherein said providing sets of polar coordinates comprises:
combining a plurality of sets of polar coordinates identified from a plurality of self- organizing maps into a collection; 

    PNG
    media_image1.png
    604
    524
    media_image1.png
    Greyscale

Where figure A shows that the data is being classified into different groups in polar coordinates into a collection

Vatchkov further teaches

combining a plurality of sets of [[polar coordinates]] identified from a plurality of self- organizing maps into a collection; (“The Self-Organizing Map creating means 2 creates Self-Organizing Maps (hereinafter also called SOMs) serving as separation models corresponding one to each operation mode of the hydraulic excavator by using detection data based on a multiple of combinations of parameter values detected by the engine speed sensor 1a, the fuel consumption amount sensor 1b, the left hydraulic pump pressure sensor 1c and the right hydraulic pump pressure sensor 1d as learning data (training data).” [71] System is using multiple self-organizing maps and putting them into collections for the different parameter sets

adding a plurality of indications of corrosion levels corresponding to the plurality of aircraft to the collection, wherein each indication from the plurality of indications of corrosion levels specifies whether a particular corrosion level of a corresponding aircraft exceeded a threshold corrosion level; and 
providing the collection as a particular input into the classification model. (“by selecting a self-organizing map which has the highest similarity degree to each of the actual practice data sets detected in the step of detecting actual practice data sets from the self-organizing maps created in the step of creating self-organizing maps; and selecting a deviation vector which has the highest similarity degree to each of the actual-practice operation mode proportion vectors from the abnormal operation mode proportion vectors calculated in the step of calculating abnormal operation modes proportion vectors and obtaining deviation components of the deviation vector which has been selected and corresponds to an abnormal operation mode proportion vector.” [18] Where the system is abnormal as the components have degraded/ are corroding 

While Vatchkov discloses a maintenance system for construction vehicles, it would have been obvious to use this system for aircraft maintenance when combined with the teachings of Hawley 
(“Practical implementation of predictive or condition-based maintenance for many applications can be difficult due to real-world uncertainties and complexities. For example, in the case of aircraft, some components, such as the auxiliary power unit (APU), may be subjected to extreme operating conditions and exhibit widely variable lifespans in the field” [3]; “The maintenance management system 108 generally represents a computing device or system that is coupled to the computing system 102 to receive degradation metrics,” [21]



Regarding claim 13
The combinations of Xu, Vatchkov, Hawley, and Brightworks, as shown in the rejection above, disclosed the limitations of claim 1
Hawley further teaches:

wherein said providing sets of polar coordinates comprises:
training the classification model to compare parameters corresponding to an aircraft with the one or more trends such that the classification model outputs a binary indication that specifies whether the corrosion level for the aircraft exceeds a threshold corrosion level. (“After mapping the component of interest to a degradation group, the maintenance recommendation process 400 retrieves or otherwise obtains the predictive maintenance model(s) associated with the assigned degradation group, applies the predictive maintenance model(s) to the current or most recently obtained performance measurement data and contextual operational data for the component to determine predictive maintenance recommendations, and then outputs or otherwise provides the predictive maintenance recommendations…For example, if the current APU lifecycle duration is within a threshold of the expected lifecycle duration, a notification may be generated or otherwise provided at or by the computing system 102, onboard the aircraft 120 (e.g., via the display device 122 or another output user interface), or otherwise transmitted or provided to an aircraft operator to indicate maintenance on the APU is recommended.” [40]; “As another example, the performance measurement data and/or contextual operational variables from the most recent flight may be input or otherwise provided to a predictive maintenance model that calculates or otherwise determines the probability of a particular type of maintenance being required. In some embodiments, when the probability is greater than a threshold, a notification may be generated or otherwise provided that recommends that particular maintenance action be performed.” [41] System is using the model and compared parameters and outputting based on a threshold if/ when the aircraft surpasses a corrosion threshold and will indicate maintenance is needed 


Regarding claim 14

Xu teaches 

generate a self-organizing map for each parameter from the plurality of parameters, wherein the self-organizing map for a particular parameter from the plurality of parameters organizes time-series data associated with the particular parameter into a two-dimensional representation; (“Self-organizing map (SOM) [1], [3] is an unsupervised learning neural network with the ability to map high-dimensional data into a low-dimensional space for visualization. The 2-D map consists of a number of neurons, each of which has a weight vector with the same dimension as that of the input data. Each input datum is assigned to a neuron with the closest feature. Based on the neighborhood connection, SOM can display the topology of input data.” (2.1)

for each self-organizing map, identify a set of polar coordinates that represents a location of a particular node, in a grid of nodes within the self-organizing map, that is located closest to the [[time-series]] data organized in the two-dimensional representation; (“polSOM [6] is a new visualization method which is constructed on a 2-D polar map with two variables, radius and angle, representing the data weight and feature, respectively. After the training process, each input datum is projected on the polar map by its own radius and angle. As a result, the data topology and the inter-point distance are preserved. Moreover, the differences among clusters are presented in terms of weight and feature.” (3)

and
provide sets of polar coordinates identified from each self-organizing map, (“polSOM [6] is a new visualization method which is constructed on a 2-D polar map with two variables, radius and angle, representing the data weight and feature, respectively. After the training process, each input datum is projected on the polar map by its own radius and angle. As a result, the data topology and the inter-point distance are preserved. Moreover, the differences among clusters are presented in terms of weight and feature.” (3) along with respective indications [[of corrosion levels corresponding to the plurality of aircraft,]] as inputs into a classification model to train the classification model to determine one or more trends between the plurality of parameters, (“the differences among clusters are presented in terms of weight and feature.” (3))

Vatchkov teaches

a grid of nodes within the self-organizing map, that is located closest to the time-series data organized in the two-dimensional representation; “In the step of creating SOMs (step S120), the Self-Organizing Map creating means 2 uses detection data {d(k); .DELTA.d(k)} including parameter values d(k) of the detection data sets detected in the step of detecting data used for creating SOMs and the time-difference values .DELTA.d(k) calculated in the step of calculating as learning data in order to create SOMs serving as separation models corresponding one to each of the working modes. FIG. 4 shows parameter values of the sensors 1a-1d when the hydraulic excavator repetitiously performs an operation series of the working modes 1 through 4, and the horizontal axis represents a common time scale. As can be understood from FIG. 4, obtaining the same parameter values (waveforms) in the same working mode is ideal but actual parameter values may be different even in the same working modes. Therefore, training a SOM using a large amount of reliable learning data in this off-line process can create SOMs, each characterizing one of the working modes more clearly.” [98-99]; “The Self-Organizing Map creating means 2 creates Self-Organizing Maps (hereinafter also called SOMs) serving as separation models corresponding one to each operation mode of the hydraulic excavator by using detection data based on a multiple of combinations of parameter values detected by the engine speed sensor 1a, the fuel consumption amount sensor 1b, the left hydraulic pump pressure sensor 1c and the right hydraulic pump pressure sensor 1d as learning data (training data).” [71]



Hawley teaches

A system comprising:
a database having a plurality of parameters corresponding to a plurality of aircraft; and (“a system 100 for determining maintenance recommendations or actions for a component of a vehicle, such as an aircraft 120, includes, without limitation, a computing system 102 communicatively coupled to the vehicle, a lifecycle database 104, a maintenance database 106, and a maintenance management system 108.” [16]


 along with respective indications of corrosion levels corresponding to the plurality of aircraft, as inputs into a classification model to train the classification model to determine one or more trends between the plurality of parameters, wherein the classification model is configured to subsequently use the one or more trends collectively to estimate a corrosion level for a particular aircraft. (“By virtue of the subject matter described herein, an expected lifecycle for a vehicle component may be more accurately determined based on similarities between how the vehicle component has actually been used or operated and the lifecycles for previous instances of vehicle components. By identifying and recognizing the vehicle component as exhibiting a degradation pattern similar to previous instances of the vehicle component, improved maintenance recommendations may be provided for the current vehicle component substantially in real-time.” [45] Improving model to better predict corrosion levels

Xu, Vatchkov, and Hawley do not explicitly teach wherein, the plurality of parameters includes:
a first parameter representing a first quantity of time that an aircraft was grounded on an aircraft carrier, a second parameter representing a second quantity of time that the aircraft was grounded in a non-carrier environment, and a third parameter representing a third quantity of time that the aircraft has flown over salt water, however, Brightworks renders obvious

wherein, the plurality of parameters includes:
a first parameter representing a first quantity of time that an aircraft was grounded on an aircraft carrier, a second parameter representing a second quantity of time that the aircraft was grounded in a non-carrier environment, and ((“The more an aircraft is exposed to seawater or salt air, the higher the risk of corrosion on the surface and throughout the different parts of the aircraft. In fact, many people are hesitant to purchase an aircraft that has been used in areas along the Gulf Coast or in the Pacific Coast region because of these planes have been exposed to such damaging elements. Moisture in the air is perhaps one of the greatest risk factors for corrosion, so if at all possible, store and operate your aircraft in a dry climate as much as you can.”; “One of the most common factors to cause corrosion on an aircraft is foreign material such as dust, oil, grease, water, battery acids, cleaning solutions and flux residue. All of these factors can cause corrosion if left on the surface of your aircraft for a long period of time.” The corrosion rate of aircraft components, as is well known in the art, will change drastically when kept on a carrier environment (constantly around salt-water) compared to a land environment, )

a third parameter representing a third quantity of time that the aircraft has flown over salt water, (“The more an aircraft is exposed to seawater or salt air, the higher the risk of corrosion on the surface and throughout the different parts of the aircraft. In fact, many people are hesitant to purchase an aircraft that has been used in areas along the Gulf Coast or in the Pacific Coast region because of these planes have been exposed to such damaging elements. Moisture in the air is perhaps one of the greatest risk factors for corrosion, so if at all possible, store and operate your aircraft in a dry climate as much as you can.”; “One of the most common factors to cause corrosion on an aircraft is foreign material such as dust, oil, grease, water, battery acids, cleaning solutions and flux residue. All of these factors can cause corrosion if left on the surface of your aircraft for a long period of time.” The corrosion rate of aircraft components, as is well known in the art, will change drastically when over salt water. It would have been obvious to have a parameter account for time flown over salt water. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu, Vatchkov and Hawley to include the teachings of as taught by Brightworks as it is well known in the art that aircraft degradation is affected by moisture and salt. An aircraft on an aircraft carrier has a high likelihood of being around moisture and salt from the ocean which would have a negative effect on the lifespan of the aircraft components. Due to the degradation over time, it would have been obvious to have one of the tracked parameters to have been the hours at either a carrier or non-carrier ground location to understand the rate of corrosion of the aircraft.






Regarding claim 17
The combinations of Xu, Vatchkov, Hawley, and Brightworks, as shown in the rejection above, disclosed the limitations of claim 14
Hawley further teaches:

wherein the computing system is positioned remotely from the plurality of aircraft. (Fig 1 showing computing system 102 is off board aircraft 120)



Regarding claim 20

Xu teaches 

generating a self-organizing map for each parameter from a plurality of parameters, (“Self-organizing map (SOM) [1], [3] is an unsupervised learning neural network with the ability to map high-dimensional data into a low-dimensional space for visualization. The 2-D map consists of a number of neurons, each of which has a weight vector with the same dimension as that of the input data. Each input datum is assigned to a neuron with the closest feature. Based on the neighborhood connection, SOM can display the topology of input data.” (2.1)


and wherein the self- organizing map for a particular parameter from the plurality of parameters organizes time-series data associated with the particular parameter into a two-dimensional representation; (“Self-organizing map (SOM) [1], [3] is an unsupervised learning neural network with the ability to map high-dimensional data into a low-dimensional space for visualization. The 2-D map consists of a number of neurons, each of which has a weight vector with the same dimension as that of the input data. Each input datum is assigned to a neuron with the closest feature. Based on the neighborhood connection, SOM can display the topology of input data.” (2.1) Where when fed time-series data, the system will organize the time-series data (as will be shown below)


for each self-organizing map, identifying a set of polar coordinates that represents a location of a particular node, in a grid of nodes within the self-organizing map, that is located closest to the [[time-series]] data organized in the two-dimensional representation; and (“Polar Self-Organizing Map polSOM is a new visualization method which is constructed on a 2-D polar map with two variables, radius and angle, representing the data weight and feature, respectively. After the training process, each input datum is projected on the polar map by its own radius and angle. As a result, the data topology and the inter-point distance are preserved. Moreover, the differences among clusters are presented in terms of weight and feature. In polSOM, the map is divided into a number of circular sectors by angular coordinates and tori by radial coordinates. Every circular sector and torus represent a data attribute and weight, respectively. PolSOM sets benchmark neurons, which are denoted as the vectors with the same dimensionality as that of data, located on the boundary intersections of circular sectors and tori. In the weight vector of a neuron, the attribute represented by the neuron's located circular sector is larger than other attributes. The neuron's weight is proportional to the weight represented by the neuron's located torus.” (sect 3)

    PNG
    media_image1.png
    604
    524
    media_image1.png
    Greyscale

Showing how the data is mapped from Cartesian coordinates (b) to polar coordinates (a)


providing sets of polar coordinates identified from each self-organizing map, (“Polar Self-Organizing Map polSOM is a new visualization method which is constructed on a 2-D polar map with two variables, radius and angle, representing the data weight and feature, respectively. After the training process, each input datum is projected on the polar map by its own radius and angle. As a result, the data topology and the inter-point distance are preserved.’)

Vatchkov teaches 

and wherein the self- organizing map for a particular parameter from the plurality of parameters organizes time-series data associated with the particular parameter into a two-dimensional representation; “In the step of creating SOMs (step S120), the Self-Organizing Map creating means 2 uses detection data {d(k); .DELTA.d(k)} including parameter values d(k) of the detection data sets detected in the step of detecting data used for creating SOMs and the time-difference values .DELTA.d(k) calculated in the step of calculating as learning data in order to create SOMs serving as separation models corresponding one to each of the working modes. FIG. 4 shows parameter values of the sensors 1a-1d when the hydraulic excavator repetitiously performs an operation series of the working modes 1 through 4, and the horizontal axis represents a common time scale. As can be understood from FIG. 4, obtaining the same parameter values (waveforms) in the same working mode is ideal but actual parameter values may be different even in the same working modes. Therefore, training a SOM using a large amount of reliable learning data in this off-line process can create SOMs, each characterizing one of the working modes more clearly.” [98-99]; “The Self-Organizing Map creating means 2 creates Self-Organizing Maps (hereinafter also called SOMs) serving as separation models corresponding one to each operation mode of the hydraulic excavator by using detection data based on a multiple of combinations of parameter values detected by the engine speed sensor 1a, the fuel consumption amount sensor 1b, the left hydraulic pump pressure sensor 1c and the right hydraulic pump pressure sensor 1d as learning data (training data).” [71]


along with respective indications of corrosion levels corresponding to the plurality of [[aircraft]] vehicles, as inputs into a classification model to train the classification model to determine one or more trends between the plurality of parameters, wherein the classification model is configured to subsequently use the one or more trends collectively to estimate a corrosion level for a particular [[aircraft]] vehicle. (“For diagnosing a machine, whether or not the current working operation conforms with one of the operation modes previously classified is judged and, if the current working operation does not conform with any operation mode, the machine is judged to be in an unknown operation mode other than the above operation modes or to have something wrong, so it should be possible to fine any abnormality in the machine more rapidly. For this reason, if all the possible operation modes of a machine of a diagnosis object are precisely recognized in advance, an operation mode corresponding to the current working operation can be judged in real time based on multi-dimensional parameter values.” [11] System is finding abnormality data to decide if system requires maintenance from faulty components; “Therefore, the present embodiment creates SOMs one for each of the five classes (working modes). Training is performed on each SOM serving as a separation model using a large amount of learning data which clearly represents a single working mode. Each SOM constructed by such training functions as a "local and well trained Expert" that is able to clearly recognize a single working mode, so that it is possible to precisely recognize each of a number of operation modes in which an object functions.” [78]

Hawley teaches

	along with respective indications of corrosion levels corresponding to the plurality of aircraft, as inputs into a classification model to train the classification model to determine one or more trends between the plurality of parameters, wherein the classification model is configured to subsequently use the one or more trends collectively to estimate a corrosion level for a particular aircraft. (“By virtue of the subject matter described herein, an expected lifecycle for a vehicle component may be more accurately determined based on similarities between how the vehicle component has actually been used or operated and the lifecycles for previous instances of vehicle components. By identifying and recognizing the vehicle component as exhibiting a degradation pattern similar to previous instances of the vehicle component, improved maintenance recommendations may be provided for the current vehicle component substantially in real-time.” [45] Improving model to better predict corrosion levels

Xu, Vatchkov, and Hawley do not explicitly teach wherein, the plurality of parameters includes:
a first parameter representing a first quantity of time that an aircraft was grounded on an aircraft carrier, a second parameter representing a second quantity of time that the aircraft was grounded in a non-carrier environment, and a third parameter representing a third quantity of time that the aircraft has flown over salt water, however, Brightworks renders obvious

wherein, the plurality of parameters includes:
a first parameter representing a first quantity of time that an aircraft was grounded on an aircraft carrier, a second parameter representing a second quantity of time that the aircraft was grounded in a non-carrier environment, and ((“The more an aircraft is exposed to seawater or salt air, the higher the risk of corrosion on the surface and throughout the different parts of the aircraft. In fact, many people are hesitant to purchase an aircraft that has been used in areas along the Gulf Coast or in the Pacific Coast region because of these planes have been exposed to such damaging elements. Moisture in the air is perhaps one of the greatest risk factors for corrosion, so if at all possible, store and operate your aircraft in a dry climate as much as you can.”; “One of the most common factors to cause corrosion on an aircraft is foreign material such as dust, oil, grease, water, battery acids, cleaning solutions and flux residue. All of these factors can cause corrosion if left on the surface of your aircraft for a long period of time.” The corrosion rate of aircraft components, as is well known in the art, will change drastically when kept on a carrier environment (constantly around salt-water) compared to a land environment, )

a third parameter representing a third quantity of time that the aircraft has flown over salt water, (“The more an aircraft is exposed to seawater or salt air, the higher the risk of corrosion on the surface and throughout the different parts of the aircraft. In fact, many people are hesitant to purchase an aircraft that has been used in areas along the Gulf Coast or in the Pacific Coast region because of these planes have been exposed to such damaging elements. Moisture in the air is perhaps one of the greatest risk factors for corrosion, so if at all possible, store and operate your aircraft in a dry climate as much as you can.”; “One of the most common factors to cause corrosion on an aircraft is foreign material such as dust, oil, grease, water, battery acids, cleaning solutions and flux residue. All of these factors can cause corrosion if left on the surface of your aircraft for a long period of time.” The corrosion rate of aircraft components, as is well known in the art, will change drastically when over salt water. It would have been obvious to have a parameter account for time flown over salt water. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu, Vatchkov and Hawley to include the teachings of as taught by Brightworks as it is well known in the art that aircraft degradation is affected by moisture and salt. An aircraft on an aircraft carrier has a high likelihood of being around moisture and salt from the ocean which would have a negative effect on the lifespan of the aircraft components. Due to the degradation over time, it would have been obvious to have one of the tracked parameters to have been the hours at either a carrier or non-carrier ground location to understand the rate of corrosion of the aircraft.

Regarding claim 21:

As shown in the rejection above, Xu, Vatchkov, Hawley, and Brightworks disclosed the limitations of claim 20.
Claim 21 recites a Non-transitory computer-readable medium having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2.


Claim(s) 8-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Vatchkov and Hawley, in further view of Wikipedia (self-organizing map (SOM)).

Regarding Claim 8
As shown in the rejection above, Xu, Vatchkov and Hawley, disclosed the limitation of claim 1.
	Xu teaches

	Generating a self-organizing map for each parameter (“Self-organizing map (SOM) [1], [3] is an unsupervised learning neural network with the ability to map high-dimensional data into a low-dimensional space for visualization. The 2-D map consists of a number of neurons, each of which has a weight vector with the same dimension as that of the input data. Each input datum is assigned to a neuron with the closest feature. Based on the neighborhood connection, SOM can display the topology of input data.” (2.1)



Xu, Vatchkov and Hawley does not clearly teach that the self-organizing map for each parameter comprises: positioning the grid of nodes in a dataspace with time-series data associated with a first parameter from the plurality of parameters; selecting a first data point of the time-series data; identifying a first node from the grid of nodes that is closest to the first data point; adjusting a first position of the first node toward the first data point; and responsive to said adjusting the first position of the first node toward the first data point, adjusting respective positions of nodes positioned nearby the first node within the grid of nodes toward the first data point such that nodes positioned closer to the first node move a greater distance than nodes positioned farther from the first node., however Wikipedia (SOM) does explicitly teach:

wherein said generating the self-organizing map for each parameter comprises:
positioning the grid of nodes in a dataspace with time-series data associated with a first parameter from the plurality of parameters;
selecting a first data point of the time-series data;
identifying a first node from the grid of nodes that is closest to the first data point;
adjusting a first position of the first node toward the first data point; and
responsive to said adjusting the first position of the first node toward the first data point, adjusting respective positions of nodes positioned nearby the first node within the grid of nodes toward the first data point such that nodes positioned closer to the first node move a greater distance than nodes positioned farther from the first node.

    PNG
    media_image2.png
    273
    521
    media_image2.png
    Greyscale

As described in plain language, this is how a self-organizing map operates to move nodes to distribute the data of the model. There is a data point and a training node, the node is moved toward the first data point and adjusts the nodes into a grid


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu, Vatchkov and Hawley to include the teachings of as taught by Wikipedia (SOM) as it is understood in the art that this is how a self-organizing map works to approximate data distribution.

	
Regarding Claim 9
As shown in the rejection above, Xu, Vatchkov, Hawley, and Wikipedia (SOM) disclosed the limitation of claim 8
	Wikipedia (SOM) further teaches

further comprising:
selecting a second data point of the time-series data;
identifying a second node from the grid of nodes that is closest to the second data point;
adjusting a second position of the second node toward the second data point; and
responsive to said adjusting the second position of the second node toward the second data point, adjusting respective positions of nodes positioned nearby the second node within the grid of nodes toward the second data point such that nodes positioned closer to the second node move a greater distance than nodes positioned farther from the second node.

    PNG
    media_image2.png
    273
    521
    media_image2.png
    Greyscale


As described in plain language, this is how a self-organizing map operates to move nodes to distribute the data of the model. There is a data point and a training node, the node is moved toward the first data point and adjusts the nodes into a grid. The process is then repeated by a second node which moves other nodes which are respectively close to the second node. The process is continued in iterations to approximate the data distribution.

Regarding Claim 10
As shown in the rejection above, Xu, Vatchkov, Hawley, and Wikipedia (SOM) disclosed the limitation of claim 9
	Wikipedia (SOM) further teaches

further comprising:
determining that the grid of nodes is stabilized such that positions of each node in the grid of nodes remains fixed relative to the time-series data within the self-organizing map; and
based on said determining that the grid of nodes is stabilized, identifying the particular node in the grid of nodes within the self-organizing map that is located closest to the time-series data organized in the two-dimensional representation.

    PNG
    media_image2.png
    273
    521
    media_image2.png
    Greyscale

As described in plain language, this is how a self-organizing map operates to move nodes to distribute the data of the model. There is a data point and a training node, the node is moved toward the first data point and adjusts the nodes into a grid. The process is then repeated by a second node which moves other nodes which are respectively close to the second node. The process is continued in iterations to approximate the data distribution when the data is stabilized in that the nodes no longer move.

Xu further teaches 

based on said determining that the grid of nodes is stabilized, identifying the particular node in the grid of nodes within the self-organizing map that is located closest to the time-series data organized in the two-dimensional representation

    PNG
    media_image1.png
    604
    524
    media_image1.png
    Greyscale

In which (b) (bottom left) shows the grid of nodes of the completed self-organizing map which will show the nodes in a two dimensional representation which would show desired results (such as the time series data) and would therefore show data nearest the desired variable scale.

Regarding Claim 18
As shown in the rejection above, Xu, Vatchkov, and Hawley, disclosed the limitation of claim 14
	Wikipedia (SOM) further teaches

wherein the grid of nodes within the self-organizing map is arranged in a rectangular grid. (“The visible part of a self-organizing map is the map space, which consists of components called nodes or neurons. The map space is defined beforehand, usually as a finite two-dimensional region where nodes are arranged in a regular hexagonal or rectangular grid. [8]” (Structure and operations)

Regarding Claim 19
As shown in the rejection above, Xu, Vatchkov, and Hawley, disclosed the limitation of claim 14
	Wikipedia (SOM) further teaches

wherein the grid of nodes within the self-organizing map is arranged in a hexagonal grid. (“The visible part of a self-organizing map is the map space, which consists of components called nodes or neurons. The map space is defined beforehand, usually as a finite two-dimensional region where nodes are arranged in a regular hexagonal or rectangular grid. [8]” (Structure and operations)






Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Vatchkov and Hawley, in further view of Yiu (Understanding Random Forest).

Regarding Claim 15 
As shown in the rejection above, Xu, Vatchkov and Hawley, disclosed the limitation of claim 14.
	

Xu, Vatchkov and Hawley does not explicitly teach that, the classification model is a random forest model however Yiu does explicitly teach:

wherein the classification model is a random forest model. (“A big part of machine learning is classification — we want to know what class (a.k.a. group) an observation belongs to. The ability to precisely classify observations is extremely valuable for various business applications”; “Random forest, like its name implies, consists of a large number of individual decision trees that operate as an ensemble. Each individual tree in the random forest spits out a class prediction and the class with the most votes becomes our model’s prediction (see figure below). The fundamental concept behind random forest is a simple but powerful one — the wisdom of crowds. In data science speak, the reason that the random forest model works so well is: A large number of relatively uncorrelated models (trees) operating as a committee will outperform any of the individual constituent models.”



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu, Vatchkov and Hawley to include the teachings of as taught by Yiu as “The low correlation between models is the key. Just like how investments with low correlations (like stocks and bonds) come together to form a portfolio that is greater than the sum of its parts, uncorrelated models can produce ensemble predictions that are more accurate than any of the individual predictions. The reason for this wonderful effect is that the trees protect each other from their individual errors (as long as they don’t constantly all err in the same direction). While some trees may be wrong, many other trees will be right, so as a group the trees are able to move in the correct direction.” Using a random forest classification model would help the system more accurately find trends in the data to improve the maintenance estimation system, which would reduce operating costs


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Vatchkov and Hawley, in further view of Wikipedia (Support Vector Machine (SVM)).

Regarding Claim 16
As shown in the rejection above, Xu, Vatchkov and Hawley, disclosed the limitation of claim 14.
	

Xu, Vatchkov and Hawley does not explicitly teach that, the classification model is a Support vector machine model however Wikipedia (SVM) does explicitly teach:

wherein the classification model is a support vector machine model. (“In machine learning, support-vector machines (SVMs, also support-vector networks [1]) are supervised learning models with associated learning algorithms that analyze data used for classification and regression analysis. Given a set of training examples, each marked as belonging to one or the other of two categories, an SVM training algorithm builds a model that assigns new examples to one category or the other,”



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu, Vatchkov and Hawley to include the teachings of as taught by Wikipedia (SVM) as “Classifying data is a common task in machine learning.”; “Recent algorithms for finding the SVM classifier include sub-gradient descent and coordinate descent. Both techniques have proven to offer significant advantages over the traditional approach when dealing with large, sparse datasets—sub-gradient methods are especially efficient when there are many training examples, and coordinate descent when the dimension of the feature space is high.” Using a support vector machine model classification model would help the system more accurately find trends in the data to improve the maintenance estimation system, which would reduce operating costs


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668